Bussey, Justice
(concurring in result) :
I concur in the result reached in the opinion of Mr. Justice Littlejohn, but most respectfully dissent with respect to his treatment of the question or questions arising under the statute of frauds.
*228In my view, neither the clearly distinguishable cases of Footman v. Sweat, 247 S. C. 172, 146 S. E. (2d) 624, and McLauchlin v. Gressette, 224 S. C. 296, 79 S. E. (2d) 149, nor the general proposition quoted from 49 Am. Jur. 853, Statute of Frauds, Sec. 550, has any applicability to the facts of this case. 49 Am. Jur. 854, Statute of Frauds, Sec. 551, which immediately follows the section quoted from by Mr. Justice Littlejohn, contains the following:
“It is not always clear just what is meant by the expression ‘completely performed’ as used in this rule that the statute of frauds does not apply when the contract has been executed or completely performed. The rule is most frequently stated with reference to an oral contract for the sale of land which has been consumated by the execution of the deed and its acceptance by the vendee, * * *”
“Part performance does not take an oral promise to answer for the debt of another out of the statute of frauds, since neither part nor even full performance by the promisee of the consideration for the promise enriches the promisor.” (Emphasis added.) 49 Am. Jur. 803, Statute of Frauds, Sec. 500.
An exception to the foregoing rule is recognized where there has been full performance by the promisee, accompanied by a resulting benefit or consideration to the promisor. 37 C. J. S. Frauds, Statute of § 253, p. 773. And, where there has been full execution or performance by the promisor, it seems that the statute of frauds no longer applies.
“A fully executed promise to answer for the debt of another is not within the statute of frauds; after the guarantor has made good his promise the parties’ rights are the same as though the promise had been written.” 37 C. J. S. Frauds, Statute of § 237, p. 740.
In accord with the foregoing is our case of Rogers v. Felder, 98 S. C. 178, 82 S. E. 436.
In the present case it cannot be said as a matter of law that the contract has been completely executed or performed, *229within the rule which Mr. Justice Littlejohn would apply. The plaintiff contends that it was performed but both its existence and performance by the promisee-plaintiff are denied by the promisor. Clearly, the promisor has not performed or else the case would not be before us.
Even if we assume that the contract was fully performed by the promisee-plaintiff, such alone would not take the contract out of the statute of frauds. In the absence of performance, compliance or other consideration flowing from the promisee to the third party, there is, at least generally, no debt, default or miscarriage by the third person, upon which a promisor may be charged. Stated another way, the statute, in effect, presupposes performance on the part of the promisee; and in the absence thereof, there is nothing to invoke operation of the statute. If performance, by the promisee only, removes an oral promise to answer for the debt, etc. of a third person from the operation of the statute, then that portion of the statute is rendered virtually meaningless.
The law with respect to the statute of frauds, which is applicable to this case, is set forth in our decisions in the cases of Lorick & Lowrance v. Caldwell, 85 S. Ct. 94, 67 S. E. 143; McCoy v. Hydrick, 143 S. C. 135, 141 S. E. 174; Price v. Bethea, 167 S. C. 376, 166 S. E. 409. I quote the following from the Lorick case:
“Wherever the main purpose and object of the promisor is, not to answer for another, but to subserve some purpose of his own, his promise is not within the statute, although it may be in form a promise to pay the debt of another.”
In the present case the evidence presented issues as to whether or not the defendant, Dr. Kelly, actually retained the services of the plaintiff and as to what his main purpose or object was, if he did so. The evidence is susceptible of more than one inference as to how much benefit he personally received from the project. There is evidence that he and various members of his family received quite substan*230tial monetary benefits and the evidence, if believed by the jury, was quite sufficient to support an inference that Dr. Kelly did retain the services of the plaintiff and that his main objects in doing so was to serve purposes of his own. In brief, I conclude that the evidence clearly presented a jury issue as to whether the statute of frauds was applicable, and the charge reflects that such issue was properly submitted to the jury in accordance with the principles set forth in our own decisions above cited.
Moss, C. J., and Lewis and Brailsford, J J., concur.